CobRigan, J.,
dissenting. This arrest for speeding 65-67 miles per hour was made at 12:45 p. m., November 1, 1973, on U. S. 250 in Wayne Connty near Mt. Eaton. U. S. 250 is a two-lane highway. The patrol car and the defendant were approaching one another. The police officer obtained his speed reading from a radar speed device known as MR-7 which was mounted in his moving patrol car.
The record is destitute of any information about the operation of the MR-7 device, except a defense stipulation regarding the use of radar. In a well-considered opinion by Whiteside, J., in State v. Wilcox (1974), 40 Ohio App. 2d 380, it is held, in paragraph two of the syllabus, that:
‘ ‘ A person may not be convicted of speeding solely upon evidence obtained from a radar speed-meter device mounted in a moving patrol car in the absence of (1) expert testimony with respect to construction of the device and its method of operation with respect to its ability to differentiate the speed of a vehicle approaching the moving patrol car from the opposite direction from the combined speed at which the two vehicles are moving toward each other, and (2) evidence that the device is in good condition for accurate work and (3) evidence that the witness using the device is one qualified for its use by training and experience.”
This seems to me to be a fair requirement of proof of guilt in a speeding case where such a sophisticated radar device is employed that analyzes the scrambling of very high frequency radio waves to come up with a vehicular speed figure on a suspected misdemeanant. It should be done in all cases in which the MR-7 device is utilized for speeding arrests.
I would reverse.